       Case 16-23840                Doc 59        Filed 02/05/20 Entered 02/05/20 23:32:54                            Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Anthony Dames                                                  Social Security number or ITIN   xxx−xx−1636

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2              Grace Dames                                                    Social Security number or ITIN   xxx−xx−3552
(Spouse, if filing)
                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 16−23840




Order of Discharge                                                                                                                  12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Anthony Dames                                                Grace Dames

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               February 3, 2020                                             For the court:          Jeffrey P. Allsteadt, Clerk
                                                                                                    United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                       page 1
   Case 16-23840       Doc 59    Filed 02/05/20 Entered 02/05/20 23:32:54                Desc Imaged
                                 Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
        Case 16-23840        Doc 59    Filed 02/05/20 Entered 02/05/20 23:32:54              Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                  Case No. 16-23840-JBS
Anthony Dames                                                                           Chapter 13
Grace Dames
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0752-1           User: cward1                 Page 1 of 2                   Date Rcvd: Feb 03, 2020
                               Form ID: 3180W               Total Noticed: 43


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 05, 2020.
db             +Anthony Dames,    1514 S. Concord Ave,    Westchester, IL 60154-3536
jdb           #+Grace Dames,    1454 S. Concord Ave.,    Westchester, IL 60154-3534
24774102       +ACAR Leasing LTD d/b/a GM Financial Leasing,      PO Box 183853,    Arlington, TX 76096-3853
28256352        AMITA Health,    Bankruptcy Dept.,    2601 Navistar Dr.,     Bldg3, 2nd Floor,   Lisle, IL 60532
24811073       +Amita Health Adventist Medical Center,     Pob 9246,    Oak Brook IL 60522-9246
24742322       +EdFinancial Services, Llc,    298 N. Seven Oaks Dr.,     Knoxville, TN 37922-2369
24822958       +Edfinancial on behalf of US Dept of Education,      120 N Seven Oaks Drive,
                 Knoxville, TN 37922-2359
24742323       +Equifax Information Services, LLC,     1550 Peachtree St. NW,     Atlanta, GA 30309-2468
24742324       +Equifax Information Services, LLC,     Po Box 740241,    Atlanta, GA 30374-0241
24742326       +Experian Information Solutions, Inc.,     Po Box 4500,    Allen, TX 75013-1311
24742325       +Experian Information Solutions, Inc.,     475 Anton Blvd.,     Costa Mesa, CA 92626-7037
24742327       +ICS/Illinois Collection Service,     Po Box 1010,    Tinley Park, IL 60477-9110
24742331       +Merchant Credit Guide,    223 W. Jackson Blvd.,     Suite 4,    Chicago, IL 60606-6908
24742332       +Merchants Credit Guide,    223 W. Jackson Blvd.,     Suite 700,    Chicago, IL 60606-6914
24754646       +OCWEN LOAN SERVICING, LLC,    C/O Codilis & Associates, P.C.,      15W030 North Frontage Rd.,
                 Suite 100,    Burr Ridge, IL 60527-6921
24742340        TransUnion LLC,    Po Box 2000,    Chester, PA 19016-2000
25129937        U.S. Bank National Association,     c/o Ocwen Loan Servicing, LLC,     Attn: Bankruptcy Department,
                 P.O. BOX 24605,    West Palm Beach, FL 33416-4605

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +E-mail/Text: bncnotice@tomvaughntrustee.com Feb 04 2020 03:38:28         Tom Vaughn,
                 55 E. Monroe Street, Suite 3850,     Chicago, IL 60603-5764
24742310       +EDI: PHINAMERI.COM Feb 04 2020 07:38:00        AmeriCredit/GM Financial,     Po Box 183583,
                 Arlington, TX 76096-3583
24742311       +EDI: TSYS2.COM Feb 04 2020 07:38:00       Barclays Bank Delaware,     Po Box 8801,
                 Wilmington, DE 19899-8801
24742312       +EDI: TSYS2.COM Feb 04 2020 07:38:00       Barclays Bank Delaware,     Po Box 8803,
                 Wilmington, DE 19899-8803
24742315        EDI: CAPITALONE.COM Feb 04 2020 07:38:00        Capital One Bank Usa N,     15000 Capital One Dr.,
                 Henrico, VA 23238
24742313       +EDI: CAPITALONE.COM Feb 04 2020 07:38:00        Cap One Na,    Po Box 30281,
                 Salt Lake City, UT 84130-0281
24742314       +EDI: CAPITALONE.COM Feb 04 2020 07:38:00        Capital One,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
24884939        EDI: CAPITALONE.COM Feb 04 2020 07:38:00        Capital One Bank (USA), N.A.,     PO Box 71083,
                 Charlotte, NC 28272-1083
24742316       +EDI: CAPITALONE.COM Feb 04 2020 07:38:00        Capital One Na,    Attn: General Correspondence,
                 Po Box 30285,   Salt Lake City, UT 84130-0285
24884938        EDI: CAPITALONE.COM Feb 04 2020 07:38:00        Capital One, N.A.,    PO Box 71083,
                 Charlotte, NC 28272-1083
24742317       +EDI: CHASE.COM Feb 04 2020 07:38:00       Chase Card,    Attn: Correspondence Dept.,
                 Po Box 15298,   Wilmington, DE 19850-5298
24742318       +EDI: CHASE.COM Feb 04 2020 07:38:00       Chase Card,    Po Box 15298,     Wilmington, DE 19850-5298
24742319       +EDI: CITICORP.COM Feb 04 2020 07:38:00       Citi Corp Credit Services,
                 Citicorp Cred Srvs/Centralized Bankrupt,      Po Box 790040,    St Louis, MO 63179-0040
24742320       +E-mail/PDF: creditonebknotifications@resurgent.com Feb 04 2020 03:31:28          Credit One Bank Na,
                 Po Box 98873,   Las Vegas, NV 89193-8873
24742321       +E-mail/PDF: creditonebknotifications@resurgent.com Feb 04 2020 03:31:30          Credit One Bank Na,
                 Po Box 98875,   Las Vegas, NV 89193-8875
24742329        E-mail/Text: rev.bankruptcy@illinois.gov Feb 04 2020 03:36:54
                 Illinois Department of Revenue,     Bankruptcy Section,     Po Box 64338,    Chicago, IL 60664-0338
24742330        EDI: IRS.COM Feb 04 2020 07:38:00       Internal Revenue Service,
                 Centralized Insolvency Operation,     Po Box 21126,    Philadelphia, PA 19114-0326
24941425        E-mail/PDF: resurgentbknotifications@resurgent.com Feb 04 2020 03:33:48
                 LVNV Funding, LLC its successors and assigns as,      assignee of FNBM, LLC,
                 Resurgent Capital Services,     PO Box 10587,    Greenville, SC 29603-0587
24980013       +EDI: MID8.COM Feb 04 2020 07:38:00       Midland Funding LLC,     PO Box 2011,
                 Warren MI 48090-2011
24742333        E-mail/Text: usbknotice@ncc.us Feb 04 2020 03:35:25         Nationwide Credit & Co.,
                 815 Commerce Dr.,    Suite 270,    Oak Brook, IL 60523
24742335       +E-mail/Text: usbknotice@ncc.us Feb 04 2020 03:35:25         Nationwide Credit & Coll,
                 815 Commerce Dr.,    Suite 270,    Oak Brook, IL 60523-8852
24742334       +E-mail/Text: usbknotice@ncc.us Feb 04 2020 03:35:25         Nationwide Credit & Coll,
                 Attn: Collections/Bankruptcy,     815 Commerce Dr., Suite 270,     Oak Brook, IL 60523-8852
24742337       +Fax: 407-737-5634 Feb 04 2020 03:56:51       Ocwen Loan Sevicing Llc,      Attn: Research Dept.,
                 1661 Worthington Rd    Ste 100,    West Palm Beach, FL 33409-6493
25099550        EDI: PRA.COM Feb 04 2020 07:38:00       Portfolio Recovery Associates, LLC,
                 Successor to BARCLAYS BANK DELAWARE,     (JUNIPER),    POB 41067,    Norfolk, VA 23541
24742338       +EDI: RMSC.COM Feb 04 2020 07:38:00       Synchrony Bank/PayPal Cr,     Po Box 965064,
                 Orlando, FL 32896-5064
          Case 16-23840            Doc 59       Filed 02/05/20 Entered 02/05/20 23:32:54                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: cward1                       Page 2 of 2                          Date Rcvd: Feb 03, 2020
                                      Form ID: 3180W                     Total Noticed: 43


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
24742339       +EDI: RMSC.COM Feb 04 2020 07:38:00     Synchrony Bank/Sams,   Po Box 965064,
                 Orlando, FL 32896-5064
                                                                                             TOTAL: 26

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
24742328          Illinois Collection Se,    8231 185th St.,   Suite 100,   IL 60489
24742336*        +Nationwide Credit & Coll.,    Attn: Collections/Bankruptcy,   815 Commerce Dr., Suite 270,
                   Oak Brook, IL 60523-8852
                                                                                               TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 05, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 3, 2020 at the address(es) listed below:
              Cari A Kauffman   on behalf of Creditor   ACAR Leasing LTD d/b/a GM Financial Leasing
               ckauffman@sormanfrankel.com, dfrankel@sormanfrankel.com
              Joel P Fonferko   on behalf of Creditor   OCWEN LOAN SERVICING, LLC ND-One@il.cslegal.com
              Joseph S Davidson   on behalf of Debtor 1 Anthony Dames jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Joseph S Davidson   on behalf of Debtor 2 Grace Dames jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Peter C Bastianen   on behalf of Creditor   Ocwen Loan Servicing, LLC as servicer for U.S. BANK
               NATIONAL ASSOCIATION, as Trustee for Structured Asset Securities Corporation Mortgage
               Pass-Through Certificates, Series 2007-BC4 ND-Four@il.cslegal.com
              Tom Vaughn    ecf@tvch13.net, ecfchi@gmail.com
                                                                                            TOTAL: 7
